Newman, J.
During the hearing of this case counsel for defendants suggested to the court that the case was improperly removed to this court, *642and moved to remand it to the state court. The motion was only briefly argued at that time, without production of authority on either side. The court reserved its decision on the question, and heard the case to a conclusion, reserving its decision on the entire case also. Since the hearing, counsel on both sides have furnished some authorities on the question of removal, and I have examined the question and authorities with considerable care myself. This case was removed under the second section of the act of March 8, 1875. The supreme court of the United States in the case of Gibson v. Bruce, 108 U. S. 561, 2 Sup. Ct. Rep. 873, decided that a case could not be removed from a state court under the act of 1875, unless the requisite citizenship of the parties existed both when the suit was begun, and when the petition for removal was filed. In the case of Cable v. Ellis, 110 U. S. 389, 4 Sup. Ct. Rep. 85, a suit in equity involving titles to real estate, and priority of lien, which had been long pending in the state court when Cable became interested in the property by grant from one of the parties interested in the suit, and intervened in the case by leave of the stale court at a time when the right of removal from the state to the federal court had expired as to the original parties, it was held that he was subject to the disabilities of the party from whom he took title, and the time for removal had expired, and that his right of removal was barred by that fact. In the case of Railroad Co. v. Shirley, 111 U. S. 358, 4 Sup. Ct. Rep. 472, it was held that the substituted party comes into a suit subject to all the disabilities of him whose place he takes, so far as concerns the right of removal of the cause; and the cases of Gibson v. Bruce, and Cable v. Ellis, supra, cited with approval. The doctrine of these cases is admitted by counsel for complainant here, but they say this is a new and distinct suit, and that the fact that the heirs at law of Elizabeth Findley are made parties to their bill, and that they ask special relief against them as such, makes it a different and distinct case from the ejectment suit. All the rights that the Richmond & Danville Company had or could set up in this controversy, either at law or in equity, are such rights as they acquired from the Atlanta & Charlotte Company. Before the agreement between these two companies, the administrator of the estate of Elizabeth Findley had commenced suit to recover this property. The Richmond & Danville, of course, took lis penclens, and any estoppel or prescription it might claim against either the estate of Elizabeth Findley, or her heirs at law, only ran to the time of the commencement of the ejectment suit. The Richmond & Danville Company sets up no separate or distinct right or equity as to itself. Nothing whatever has transpired between it and the estate or heirs at law of Elizabeth Findley; on the contrary, as I have stated, it took with a suit pending to recover this land. What then were the rights of the Atlanta & Charlotte Company? It could have set up everything as a defense that is contained in the bill filed by the Richmond & Danville Company, and it could have set it up, I think, by an equitable plea to the action of ejectment, or it might have filed its bill on the equitable side of the court, if it preferred. Elder v. Allison, 45 Ga. 14, 17.
*643It is slated in the bill and admitted in the answer that the estate of Elizabeth Findley owed no debts. That being true, the suit of the administrator was solely for the purpose of distribution, and was maintained by him simply for the use and benefit of the heirs at law. Why then could not any grounds of defense either of these companies liad against the heirs at law have been made in an equitable defense to the action of ejectment, as it was their right by law to do? Although it appears that at the time that the Atlanta & Charlotte transferred its property to the Richmond & Danville Company, it had not made itself party formally to the action of ejectment; it was the real defendant, knew of the action, and was bound thereby. Rodgers v. Bell, 53 Ga. 94. And it is clear that the very same matters set up by the Richmond & Danville in this bill, would have been set up in some form by the Atlanta & Charlotte. The Atlanta & Charlotte, it is conceded, could not have removed this controversy in any shape to this court. The Richmond & Danville brought into a suit involving practically and really the same controversy made by this bill, after it commenced, and took whatever rights it acquired as to this property by the agreement of March, 1881, subject to the disabilities of the Atlanta & Charlotte Company. Rut it is stated by counsel for complainant that the case of Bondurant v. Watson, 103 U. S. 281 controls this case. I do not think so. That was a bill filed by Watson to protect himself against a judgment. The court say:
“The controversy in the original case between Walter E. Bondurant and Albert Bondurant et al., had been ended by a final judgment. The case between Watson and Mrs. Bondurant had its origin in that judgment, but it was a new and independent suit between other parties and upon new issues. It was a suit in which the plaintiff: sought to be protected against a judgment to which he was not a party, by which his property had been specifically condemned to bo sold to satisfy a claim against others and not against him.”
The complainant in that case, it will be observed, had distinct rights which ho claimed independently of those claimed by any party to the original litigation. The original case had gone to judgment. He sought to be protected against the judgment on account of rights be had that were in no way involved in the controversy between the parties to the original suit.
Here the complainant acquires the control of property, to recover which a suit is pending, and then instead of defending that suit, sets up by bill in equity the same matters he could have pleaded in the original case, and claims the right to remove the case to this court when it could not have been removed by the party from whom he acquired his lights. I do not think he can do so. If the effect of the agreement of March 26, 1881, between these two companies is to unite the management of the companies, it seems to me the argument against removal would bo stronger. Crump v. Thurber, 115 U. S. 56, 5 Sup. Ct. Rep. 1154, and cases cited. Under the fifth section of the act of March 8, 1875, if the court believes the case to have been improperly removed, it should proceed no further, but should remand it to the state court. *644Believing this case to have been improperly removed to this court, I must direct that it be remanded to the state court, and an order will be passed accordingly.